Moule, J. (dissenting).
Inasmuch as I cannot agree with the *68majority’s view that the change in nomenclature in the Erie County Tax Act and that the city’s adoption of title 3 of article 11 of the Real Property Tax Law did not substantially alter the substantive rights of the parties and that the decision in Matter of Ueck (286 NY 1) still possesses continued viability, I dissent and vote to reverse the order insofar as it dismissed the first cause of action in each complaint.
At the time of the Court of Appeals’ decision in Ueck the Erie County Tax Act arid the Charter of the City of Buffalo both specifically provided that delinquent real property taxes would be enforced by the sale of the real estate at annual tax sales (see L 1942, ch 812; Buffalo City Charter, § 610 et seq.). The court noted that the laws in effect at that time did not provide for anything less than the sale of the property itself and it was within this framework that the court held that (pp 17-18): "[t]he policy of the State and of the political subdivisions affected indicates clearly that when the decedent’s real estate was sold and bid in by the city of Buffalo or the county of Erie for non-payment of taxes, there was payment and discharge of such taxes and that the purchaser, whether city or county, became the inchoate titleholder of the land, evidenced by the tax sale certificate.”
Such is not the situation, however, at the present time. Since the decision in Ueck both the city and the county have either by amendment or resolution changed the provisions previously construed by the Court of Appeals. Thus by chapter 682 of the Laws of 1969, the Erie County Tax Act was amended to delete reference to sale of the real estate and to insert instead procedures for the sale of tax certificates on the real estate. These certificates constitute merely a "tax lien” upon the property (see § 7-11.0) and cannot even by a most liberal interpretation be considered as tantamount to an actual sale of the property itself. Likewise, although the City of Buffalo did not specifically amend its charter provisions, it did supersede their application by adopting title 3 of article 11 of the Real Property Tax Law (see Resolution 185, Proceedings of the Council, City of Buffalo, 1970, Part II, p 2042) which similarly refers to the purchase of "tax liens” upon the delinquent taxpayer’s property.1
The effect of these revisions is, in my opinion, to provide *69that upon a sale to the taxing district, the district would obtain only a "lien interest” in the real property; an interest which is significantly less than the "inchoate title” which according to the Court of Appeals’ description was obtained in Ueck. This conclusion is reinforced by the Court of Appeals’ decision in Matter of County of Nassau (Gelb-Siegel) (24 NY2d 621, 626) when the court, in construing similar "tax lien” language in sections 1454 and 1458 of the Real Property Tax Law, stated, "We conclude, therefore, from the wording of the [statute] that the tax sale purchaser acquired only a lien interest in the subject property.”2
The majority’s continued application of the Ueck rationale not only conflicts with the obvious intent of the respective legislatures in amending the pertinent tax provisions but also with the Court of Appeals’ own perception of the extent of its holding since in Ueck the court specifically noted that it was not "concerned with the sale of tax liens upon the property of the owner” (p 7).
The majority also places reliance upon the fact that section 926 of the Real Property Tax Law, which imposes personal liability for unpaid taxes upon the owner of the real property, has not been amended. However, under the Court of Appeals’ own interpretation of the Ueck decision and the subsequent amendments to the tax provisions of both Erie County and the City of Buffalo such a change was not mandated. In Ueck the Court of Appeals held that upon purchase of the real property the tax district acquired an "inchoate title”, and consequently all aspects of ownership no longer resided in the delinquent taxpayer. Thus, the court properly extinguished the right of the district upon such a purchase to hold the taxpayer personally liable. However, under the amended provisions of the county and city delinquent tax procedures, the tax district acquires only a "lien interest” in the property and does not obtain any of the aspects of ownership necessarily included in the former interest described as "inchoate title”. Accordingly, the delinquent taxpayer, at least until the expiration of the period of redemption, retains full ownership in the property, subject only to the district’s lien. Thus, under section 926 of the Real Property Tax Law, he may, as owner, be held *70personally liable for such unpaid taxes within the redemption period.
The amendments to the city and county delinquent tax procedures cannot, in my opinion, be construed as mere form without substance and since the decision in Ueck is by its very terms inapplicable to a situation involving the sale of "tax liens”, the order insofar as it dismissed the first cause of action in each complaint upon the Ueck rationale should be reversed.
Cardamone and Mahoney, JJ., concur with Marsh, P. J.; Simons, J., not participating; Moule, J., dissents in an opinion and votes to reverse the orders insofar as they grant defendants’ motions to dismiss plaintiffs’ first causes of action.
Orders affirmed with costs.

. In light of this resolution I find the majority’s reference to the now superseded provisions of the Buffalo City Charter to be irrelevant.


. Since, absent specific instructions to the contrary, terminology is to be uniformly interpreted throughout a statute (People v Gates, 56 NY 387; NY Jur, Statutes, § 141), the court’s analysis of the provisions in Gelb-Siegel is equally applicable here.